Citation Nr: 1503199	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, TJ, and TP




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.  He died in April 2007.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

In a July 2010 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 order, the Court granted a Joint Motion (JMR) of the parties and remanded the case to the Board for action consistent with the JMR.  In July 2013, November 2013, and August 2014, the case was remanded for additional development.  In the September 2014, the case was remanded to afford the appellant a hearing before a Veterans Law Judge.

The appellant provided testimony at a November 2014 hearing before the undersigned Veterans Law Judge.  She had provided testimony in March 2009, before another Veterans Law Judge who has since left the Board.  Transcripts of the hearings are associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must be remanded yet again to obtain and adequate medical opinions that comply with prior Board requests and addresses relevant evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2013 remand, the Board requested a medical opinion in which the examiner would opine as to whether there is a 50 percent or better probability that any or both of the Veteran's service-connected disabilities (residuals of gunshot wound to the right chest and psychoneurosis) played a materially causal role in the Veteran's death or contributed substantially and materially to one or causes of death, to include whether it caused or aggravated one or more of the causes of death.  

The January 2014 and February 2014 VA opinions did not address the Veteran's service-connected psychoneurosis.  At the time of his death the Veteran was rated as 10 percent disabled due to psychiatric disability.  In June 2013 the Veteran's representative submitted medical literature reflecting an increased risk of physical illnesses in those with chronic psychiatric disability in the form of posttraumatic stress disorder (PTSD).  

Further, it does not appear that the opinions provided addressed the primary concern expressed in the 2013 JMR - that is, the extent to which the lay observations of the appellant are probative as to the Veteran's long-term health and the decline in health that led to death.  The JRM expressly noted that the "Appellant provided lay evidence regarding the continuity of the Veteran's lung related conditions, specifically the on-going nature of his pneumonia bronchitis and congestive heart failure, based upon her 50-plus years of observation during her relationship with the Veteran and provided a statement regarding the connection of such symptoms to the Veteran's service-connected gunshot wound."  A medical opinion is thus required that addresses these statements, particularly in light of the JMR.  

Also, at the November 2014 Board hearing, the appellant and her family disputed the 60 to 75 pack per year history of smoking relied upon by the February 2014 VA examiner and provided further observations as to the state of the Veteran's health prior to his experiencing Parkinson's disease.  A medical opinion considering this new evidence is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain medical opinions from a qualified VA examiner or examiners, if need be.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  


The examiner must provide the following opinions:

(1) is there a 50 percent or better probability that the Veteran had a respiratory disability at the time of his death that was etiologically related to his active service or was caused or aggravated by his service-connected residuals of a gunshot wound to the right chest, to specifically include pleural thickening, partial lung resection, and retention of foreign bodies in the lung.  

(2) if so, is there a 50 percent or better probability that such a respiratory disability played a materially causal role in the Veteran's death or contributed substantially and materially to the Veteran's death, to include whether it caused or aggravated one or more of the causes of death.

(3) is there a 50 percent or better probability that either or both the Veteran's service-connected residuals of gunshot wound to the right chest and psychoneurosis played a materially causal role in the Veteran's death or contributed substantially and materially to one or more causes of death, to include whether it caused or aggravated one or more of the causes of death.  

The examiner must note and address the following:

(a) A March 2009 private physician letter noting treatment of the Veteran during his lifetime, including for chronic obstructive pulmonary disease (COPD), Parkinson's disease, congestive heart failure, and coronary artery disease; the letter noted that the Veteran died in 2007 due to complications from his multiple medical ailments.  The physician stated that prior to the Veteran's death, the diagnosis of Parkinson's disease was used as a terminal illness that qualified him for hospice services, and that this diagnosis was ultimately carried over to his death certificate.  The physician noted that the same death certificate did not include a diagnosis of COPD, which, in his opinion, was a contributing factor to the Veteran's death.

(b) The February 2013 VA examination report, in which the examiner relied heavily upon a stated 60 to 75 pack per year history of the Veteran's smoking.  At the November 2014 Board hearing, the appellant provided credible testimony that the Veteran smoked for less than 20 years, ending in 1960 or 1961.  Unless the reviewing physician finds a medical basis to support a longer history of smoking, in determining the etiology of the Veteran's COPD, the reviewing physician should proceed based on the Veteran having smoked for less than 20 years, ending in 1960 or 1961.

(c) Statements at a November 2009 hearing, in which the appellant reported regarding the continuity of the Veteran's lung related disorders, specifically the on-going nature of his pneumonia, bronchitis, and congestive heart failure, based upon her 50-plus years of observation during her relationship with the Veteran.  The appellant also provided a statement regarding the connection of such symptoms to the Veteran's service-connected gunshot wound residuals.  At a March 2009 hearing, the appellant stated that the Veteran's doctors had told her that they felt that the Veteran's service-connected residuals of gunshot wounds to the chest had contributed to the Veteran's cause of death.  The appellant is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt these histories provided by the appellant, the examiner should state this and provide a fully reasoned explanation.

(d) Testimony at the November 2014 Board hearing by the appellant regarding the Veteran's history of recurrent bronchitis, pleurisy, and pneumonia prior to experiencing Parkinson's disease.  The appellant is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt these histories provided by the appellant, the examiner should state this and provide a fully reasoned explanation.

(e) Medical literature reflecting an increased health risk of physical illnesses in those with chronic psychiatric disability, specifically PTSD.  See October 2010 VA/DOD Clinical Practice Guideline for the Management of Post-Traumatic Stress.  

2.	Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

